Citation Nr: 9936175	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for service connected 
asthma, currently evaluated as 10 percent disabling. 

Entitlement to an increased rating for service connected 
posttraumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from May 1941 to December 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the claimed benefits.


REMAND

The Board notes that in a letter received in November 1997, 
the veteran stated that he was treated at a VA facility after 
June 1997.  The last VA treatment records contained in the 
record are dated in June 1997, and there is no indication 
that the RO attempted to obtain records of VA treatment 
occurring after this date.  Any such records must be obtained 
prior to deciding the veteran's claim.  The United States 
Court of Appeals for Veterans Claims has ruled that in 
certain circumstances, records may be deemed to be 
constructively before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, any existing VA records 
must be obtained prior to further appellate consideration of 
the merits of the veteran's claims.  

The Board also notes that in cases where regulations 
concerning entitlement to a higher rating are changed during 
the course of a pending claim, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran's claims regarding his asthma and 
posttraumatic stress disorder were filed prior to late 1996, 
when the rating criteria for respiratory disorders and mental 
disorders were revised.  Therefore, under Karnas v. 
Derwinski, the veteran is entitled to consideration under the 
old and new criteria for respiratory disorders and mental 
disorders, and a decision which reflects application of the 
criteria most favorable to him.


Therefore, this case is Remanded for the following additional 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for asthma and posttraumatic 
stress disorder since June 1997, to 
specifically include any VA treatment at 
the Greenville VA clinic after the above 
date.  After securing the necessary 
release(s), the RO should obtain the 
records of such treatment.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special pulmonary examination in order to 
ascertain the nature and severity of his 
asthma.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include pulmonary 
function testing.  The examiner should be 
asked to provide any needed commentary 
concerning his assessment of the 
pulmonary function report.  The examiner 
should also be asked to report the 
frequency of any care needed for 
exacerbations of the veteran's asthma, to 
include the frequency of any courses of 
systemic corticosteroids taken by the 
veteran. 

3.  The veteran should also be afforded a 
VA psychiatric examination in order to 
determine the nature and severity of his 
service-connected posttraumatic stress 
disorder.  It is imperative that the 
examiner reviews the claims folder prior 
to the examination, and that he/she 
reviews the criteria for rating 
psychiatric disabilities both in effect 
prior to and beginning November 7, 1996.  
The examiner should thereafter be 
requested to fully discuss all current 
manifestations of the veteran's 
posttraumatic stress disorder, and report 
the findings consistent with the 
regulatory criteria for rating 
psychiatric disabilities, both in effect 
prior to and beginning November 7, 1996.  
The examiner should also be requested to 
specifically render an opinion on the 
veteran's ability to work, in light of 
his service-connected posttraumatic 
stress disorder.  A Global Assessment of 
Functioning (GAF) should be provided, and 
the examiner should explain the meaning 
of any score. 

4.  Upon receipt of the above examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If not, the RO should return 
the reports to the examining physician.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims under the criteria in 
effect prior to and beginning October 7, 
1996, for respiratory disorders, and the 
criteria in effect prior to and beginning 
November 7, 1996, for mental disorders.  
If the decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




